Case 3:16-cv-00543-JBA Document 127 Filed 03/09/20 Page 1 of 4

 

DAVID KELLY, RICHARD NORKO,
ANNETTE DOBBS and PETER
DELLOLIO, :
for themselves and others similarly-situated, : Civil Action No. :
3:16-cv-543 (JBA) :
Plaintiffs,
V.
HONEYWELL INTERNATIONAL INC.,
Defendant.
ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
OF CLASS ACTION SETTLEMENT AGREEMENT
Class Representatives David Kelly, Richard Norko, Annette Dobbs and Peter Dellolio and
Defendant Honeywell International Inc. have entered into a settlement to resolve the remaining
claims in this class action lawsuit. The settlement affects Subclass B Members, who were certified
as a subclass pursuant to Federal Rule of Civil Procedure 23 by order of this Court dated February
28, 2017. Subclass B consists of former Stratford Plant production and maintenance and office and
clerical employees who retired from Honeywell or its predecessor AlliedSignal Inc. after June 6,
1997, and their surviving spouses. The Parties have entered into a Settlement Agreement and have

also agreed on a proposed Notice to the affected class.! The Court has reviewed the Parties’

submissions and orders and follows:

 

| Capitalized words not defined in this Order shall have the meaning set forth in the Settlement
Agreement.
Case 3:16-cv-00543-JBA Document 127 Filed 03/09/20 Page 2 of 4

1, The Settlement Agreement is preliminarily approved subject to notice and a fairness
hearing. The Court preliminarily finds that the settlement is capable of being finally approved
under the Second Circuit’s factors guiding the approval of class action settlements.

2. The Court concludes that these factors favor preliminary approval of the proposed
settlement and that the settlement is fair, reasonable, adequate and in the best interests of Subclass
B Members.

a. The Court also finds that the Settlement Agreement appears to be the product of
arms’-length negotiations by experienced counsel on both sides, and that there was sufficient
discovery for the Parties to each take stock of the case, appreciate the value of the claims, and
negotiate a settlement in light of the costs and risks of continuing with the litigation.

4. The Court has reviewed the proposed form of the Notice to Subclass B Members
and the cover letter by Class Counsel, and finds that they comply with the requirements of Federal
Rule of Civil Procedure 23(e) and fairly present the terms of the Settlement Agreement and
Subclass B Members’ rights in the settlement approval process.

5. The Court therefore directs that notice of the Settlement Agreement be provided to
Subclass B Members pursuant to Federal Rule of Civil Procedure 23(e)(1) and (h)(1).

6. Within 30 calendar days following preliminary approval, Class Counsel shall, at
their own expense, mail the Notice via first class mail to all Subclass B Members as set forth in
the Settlement Agreement. The Court finds that the mailing of the Notice to Subclass B Members
provides due and sufficient notice of (1) the nature of the litigation; (2) the settlement’s general
terms; (3) where complete information can be located; and (4) the time and place of the fairness
hearing and that objectors may be heard. The Court finds that such notice is the best notice

practicable under the circumstances and will effectuate notice to Subclass B Members of the
Case 3:16-cv-00543-JBA Document 127 Filed 03/09/20 Page 3 of 4

settlement and of Class Counsel’s fee request, thus satisfying the requirements of Federal Rule of
Civil Procedure 23 and due process.

7. A hearing will be conducted before this Court on June 9, 2020 at 11:00 a.m.,
Courtroom Two, 141 Church Street, New Haven, Connecticut 06510 to finally
determine the fairness, reasonableness and adequacy of the terms and conditions of the
settlement set forth in the Settlement Agreement (“Final Fairness Hearing”, and to consider
Class Counsel’s motion for an award of attorney’s fees and expenses (“Fee Motion”),

8. Any Subclass B Member who wishes to object to the settlement or otherwise be
heard regarding the settlement shall file with the Clerk of the Court, U.S. District Court,
141 Church Street, New Haven, Connecticut 06510 written objections, together with all
papers to be submitted to the Court at the hearing, no later than May 4, 2020. On the same day,
the Subclass B Member shall also mail copies of his or her written objections and all papers to
be submitted to the Court at the hearing to Class Counsel and Honeywell’s counsel at the
following addresses: William Wertheimer, 500 Vanderbilt Avenue, Apt. 610, Brooklyn, New
York 11238 or Thomas Meiklejohn, 557 Prospect Avenue , Hartford, Connecticut 06105; and

Abbey Glenn, Morgan, Lewis & Bockius LLP, 1111 Pennsylvania Ave NW, Washington, DC

20004.

Objections should bear the following heading: Kelly v. Honeywell, Case No. 16-cv-543-JBA,
Objections to Settlement Agreement. Any Subclass B Member who has timely filed these papers
may appear personally or by counsel at the hearing and may express his or her view regarding the

Settlement Agreement and present evidence, briefs, or other papers in support.
Case 3:16-cv-00543-JBA Document 127 Filed 03/09/20 Page 4 of 4

9. The hearing may be continued or adjourned by order of this Court without further

notice to Subclass B Members.

(— /)
Dated: P Wad {Buen ae fee 7 a a

Janat Bond Arterton, U.S.D.J.

 
